Case: 13-50862      Document: 00512723310         Page: 1    Date Filed: 08/05/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 13-50862
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                         August 5, 2014
                                                                           Lyle W. Cayce
MICHAEL HAENDEL,                                                                Clerk


                                                 Plaintiff-Appellant

v.

M. DIGIANTONIO; THOMAS EATON,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:13-CV-7


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Michael Haendel filed the instant 42 U.S.C. § 1983 suit to seek redress
for actions connected to his January 2011 arrest. The district court granted
the defendants’ Federal Rule of Civil Procedure 12(c) motion, dismissed the
suit, and denied Haendel authorization to proceed in forma pauperis (IFP) on
appeal. Now, Haendel moves this court for IFP status, thereby challenging the
district court’s certification that his appeal was not taken in good faith. See


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50862    Document: 00512723310     Page: 2   Date Filed: 08/05/2014


                                 No. 13-50862

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into Haendel’s
good faith “is limited to whether the appeal involves legal points arguable on
their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (internal quotation marks and citation omitted).
      Haendel has not met this standard. There is little in his opening and
reply briefs that relates to the district court’s judgment dismissing his suit.
The majority of the briefs consists of recitations of various facts and law that
do not relate to the district court’s judgment. Those few bits of the briefs that
do mention various aspects of the district court’s judgment, such as Haendel’s
assertion that qualified immunity is not absolute immunity, do not suffice to
show a nonfrivolous appellate claim.
      This appeal lacks arguable merit and is thus frivolous. See Howard, 707
F.3d at 225. Consequently, Haendel's IFP motion is DENIED, and the appeal
is DISMISSED. See Baugh, 117 F.3d at 202; 5TH CIR. R. 42.2.




                                       2